Citation Nr: 0200191	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  00-06 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic lung 
condition, to include chronic obstructive pulmonary disease 
(COPD), bronchitis and pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION


The veteran had active military service from February 1957 to 
February 1959.

The current appeal arose from a July 1998 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO denied entitlement to service 
connection for COPD.

The veteran provided oral testimony at a video conference 
hearing before the undersigned Member of the Board of 
Veterans' Appeals (Board) in September 2001, a transcript of 
which has been associated with the claims file.

The case has been forwarded to the Board for appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 1991) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

In this case, the veteran essentially asserts that service 
connection should be granted for a chronic lung condition, to 
include COPD, bronchitis and pneumonia because it was 
incurred during active duty service. 

The Board notes that VA has been unable to obtain a 
substantial portion of the veteran's service medical records, 
which are presumed lost in the 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  The 
only service medical record on file is a Clinical Record 
Cover Sheet which shows that in April 1957 the veteran was 
admitted to an Army medical treatment facility for six days 
for an acute respiratory disease.  

The veteran's private physician, Dr. GVC, has indicated a 
likelihood that the veteran's current respiratory/pulmonary 
disorder is linked to the in-service respiratory disorder.  
In a March 1999 letter, Dr. GVC, noted that the veteran had 
been his patient for fourteen years.  He had developed a 
chronic cough, which had been difficult to treat and 
diagnose.  His chest x-ray showed minimal COPD.  There was 
some scarring in both bases, which suggested prior infection 
or inflammation.  

He further noted that the veteran had reported that he was 
diagnosed with double pneumonia while in service.  Based on 
this history provided by the veteran and the service medical 
record dated in April 1957, Dr. GVC opined that it was 
conceivable that the scarring in the veteran's lungs was the 
cause of his chronic cough and it was as likely as not that 
the pneumonia he had in service caused the scarring.  He 
noted also that the service medical record of April 1957 
showed the beginning symptomatology of the pneumonia.

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate an appellant's claim.  In light of the above, 
the Board is of the opinion that a medical examination will 
aid in substantiating the veteran's claim of entitlement to 
service connection for a chronic lung condition, to include 
COPD, bronchitis and pneumonia.  See 38 U.S.C. § 5103A (West 
Supp. 2001).

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  


Accordingly, this case is remanded for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

In this regard, the RO, should contact 
the veteran and request that he identify 
the names, addresses, and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
respiratory/pulmonary symptomatology.  
38 U.S.C.A. § 5103A(b) (West Supp. 2001).

After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.


2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A 
§ 5103A(b)(2)(West Supp. 2001); 66 Fed. 
Reg. 46,620, 45,631 (to be codified at 
38 C.F.R. § 3.159(e)).  

3.  The RO should arrange for a VA 
special pulmonary examination of the 
veteran by an appropriate medical 
specialist including on a fee basis if 
necessary for the purpose of ascertaining 
the current nature, extent of severity 
and etiology of any lung disorder(s), 
which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.  

The examiner is requested to address the 
following medical issues:

(a) Does the veteran have 
respiratory/pulmonary disorder(s), and if 
so, what is it/are they?



(b) Is it at least as likely as not that 
any such disorder(s) present originated 
coincident with active service, or if 
pre-existing active service was/were 
aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a chronic lung 
condition, to include COPD, bronchitis 
and pneumonia.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled 
VA examination(s) without good cause shown may adversely 
affect the outcome of his claim for service connection for a 
chronic lung condition, to include COPD, bronchitis and 
pneumonia.  38 C.F.R. § 3.655 (2001). 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


